IN THE SUPREME COURT OF THE STATE OF DELAWARE

LAMAR WRIGHT-CLAYTON,                    §
                                         §     No. 292, 2016
             Defendant Below,            §
             Appellant,                  §
                                         §     Court Below - Superior Court
      v.                                 §     of the State of Delaware
                                         §
STATE OF DELAWARE,                       §
                                         §     ID. No. N1509013826
             Plaintiff Below,            §
             Appellee.                   §

                            Submitted: January 11, 2017
                             Decided: January 20, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      This 20th day of January 2017, the Court having considered this matter on the

briefs filed by the parties has determined that the final judgment of the Superior Court

should be affirmed on the basis of and for the reasons assigned by the Superior Court

in its bench ruling of March 21, 2016.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.


                                         BY THE COURT:

                                         /s/ James T. Vaughn, Jr.
                                                Justice